Serial: 231561
                    IN THE SUPREME COURT OF MISSISSIPPI

                                   No. 89-R-99001-SCT
                                                                           FILED
IN RE: THE RULES OF CIVIL
                                                                            MAY 05 2020
PROCEDURE                                                               OFFICE OF THE CLERK
                                                                          SUPREME COURT
                                                                         COURT OF APPEALS


                                   EN BANC ORDER

       Before the en bane Court is the Motion to Amend M.R.C.P. 63 (Motion

No. 2019-4626), filed by the Advisory Committee on Rules.

      After due consideration, we find that the motion should be granted.

      IT IS THEREFORE ORDERED that the Motion to Amend M.R.C.P. 63 is granted.

Rule 63 is amended as set forth in the attached Exhibit A. The amendment shall be effective

on July 1, 2020.

      IT IS FURTHER ORDERED that the Clerk of this Court must spread this order upon

the minutes of the Court and send a certified copy to West Publishing Company for

publication in the advance sheets of Southern Reporter, Third Series (Mississippi Editio_n),



       so ORDERED, this the        --
and in the next edition of the Mississippi Rules of Court.

                                  2Y    day of    a   2 20.




                                                 MICHAEL K. RANDOLPH,
                                                 CHIEF JUSTICE
                                                 FOR THE COURT



ALL JUSTICES AGREE.
                                          EXHIBIT A


       RULE 63. DISABILITY OF A JUDGE'S INABILITY TO PROCEED

        (a) During Trial. If for any reason the judge before whom an action has been
commenced is unable to proceed with the trial, another judge regularly sitting in or assigned
under law to the court in which the action is pending may proceed with and finish the trial
upon certifying in the record that he has familiarized himself with the record of the trial; but
if such other judge is satisfied that he cannot adequately familiarize himself with the record,
he may in his discretion grant a new trial.

       (b) After Verdict or Findings. If for any reason the judge before whom an action
has been tried is unable to perform the duties to be performed by the court after a verdict is
returned, or after the hearing of a nonjury action, then any other judge regularly sitting in or
assigned under law to the court in which the action was tried may perform those duties; but
if such other judge is satisfied that he cannot perform those duties, he may in his discretion
grant a new trial.

[Amended effective July 1, 2020.]

                           Advisory Committee Historical Note

        Effective July 1, 2020, the caption for Rule 62 was amended to refer to a judge's
inability to proceed rather than a judge's disability.




                                               2